Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 10 and 13 are presented for examination.
Applicants’ amendment and response filed February 6, 2021 have been received and entered.
Accordingly, the rejection made under obviousness-type double patenting over claims 1-10 of U.S. Patent No. 10,435,373 B2 as set forth in the previous Office action dated October 28, 2020 at pages 2-3 as applied to claims 1-10 is hereby WITHDDRAWN due to applicants’ remarks.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2004/052280 A2, hereby known as Piatnitski et al. (A14) of PTO-1449 as set forth in the previous Office action dated October 28, 2020 at page 4 as applied to claims 1-10 is hereby WITHDDRAWN due to applicants’ amendments.
Accordingly, the rejection made under 35 USC 102(a)(1) as being anticipated by Liu et al., “Synthesis, biological evaluation of novel 4,5-dihydro-2H-pyrazole 20hydroxyphenyl derivatives as BRAF inhibitors”, Bioorganic & Medicinal Chemistry, Vol. 20, No. 20, pages 6089-6096 (2012) as set forth in the previous Office action dated October 28, 2020 at pages 4-5 as applied to claims 1-4 is hereby WITHDDRAWN due to applicants’ amendments.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2017/046737 A1, hereby known as Axten et al. as set forth in the previous Office action dated October 28, 2020 at pages 5-6 as applied to claims 1-4 is hereby WITHDDRAWN due to applicants’ amendments.
Claim Objections
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claim 13 is allowable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Almstead et al. (8,101,641 B2).
Almstead et al. teach hydroxylated 1,2,4-oxadiazole benzoic acid compounds derived from formula (E), are effective in the treatment of melanoma (see column 12, line 58).  Note the compounds are derived when D is 1,2,4-oxadiazole.
Clearly, the cited reference anticipates applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
s 1, 2, 5 and 10 are not allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629